Title: To Thomas Jefferson from John Page, 22 November 1804
From: Page, John
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Richmond November 22d. 1804.
                  
                  Your favor of the 10th. instant has been received and laid before the council who being of opinion that the transportation of the forging materials was necessary for the conviction of Logwood advised that application for repayment of six dollars expended on that account be made to the Marshal, and that I should transmit to our Senators the other Vouchers for the claims on the General Government for expences incurred in rewarding Brooks, Underwood and the two Allens for their services in bringing Logwood to trial and conviction.
                  I thank you for the trouble you have taken and have promised yet to take in this business, and in the other interesting affairs, the subject of my other letters which you received at the same time with the one which related to the claim of Virginia, the principal object of our present correspondence. 
                  I am with the highest respect & esteem Dr. Sir, your Most obt. Servant
                  
                     John Page 
                     
                  
               